Citation Nr: 1817904	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chronic right ankle sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to March 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection and a 10 percent rating for chronic right ankle sprain.

In May 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), and the claim was remanded to the Agency of Original Jurisdiction (AOJ) in February 2016.  As the requested medical examination and updated treatment records were obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Chronic right ankle sprain is manifested by not more than moderate limitation of motion of the right ankle.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic right ankle sprain have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran urges that his painful, swollen right ankle warrants a higher rating than 10 percent.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities; the Veteran's right ankle disability of chronic right ankle sprain is currently rated under Diagnostic Code (DC) 5271, for limited range of motion of the ankle.  Marked limited motion is rated 20 percent.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.71a, DC 5271.  While the terms mild, moderate, and severe are not defined in the Rating Schedule, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

At his initial March 2011 VA examination, right ankle was tender but without signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation or ankylosis.  X-ray results were within normal limits and there was no indication of a malunion to the os calcis or astragalus.  Range of motion was dorsiflexion to 15 out of 20 degrees and plantar flexion to 20 out of 45 degrees, both initially and with repetitive motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The diagnosis was chronic right ankle sprain.  Subjective factors were history of recurrent ankle sprain and recurrent "giving way", objective factors were painful range of motion and tenderness on exam.  

The Board ordered additional examination in view of the Veteran's 2013 testimony as to pain and swelling.  

Examination in May 2016 revealed a normal right ankle, with normal range of motion, no arthritis, ankylosis, os calcis or astragalus.  The examiner found no current indication of strain or sprain.  He observed that the Veteran's soft tissue edema is due to peripheral vascular disease(PVD) and obesity, and all of the Veteran's symptoms are related to these conditions.  Notably, the right ankle strain did not impact his ability to perform any type of occupational task.  

VA treatment records show no ongoing treatment for the right ankle.  There have been no surgeries.  

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for Veteran's right ankle disability.  Certainly, there is no support in the examination or treatment record for the theory that the right ankle demonstrates marked limited range of motion as required for a 20 percent rating under DC 5271.  The Veteran is competent to testify to such lay observable symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation.  At most, the initial examination shows no more than moderate limitation, as the Veteran reported limited walking of less than 50 yards.  However, the 2016 examination clarifies that his current symptoms are actually due to his PVD and obesity and not the right ankle condition.  The Board finds the 2016 examination finding that there is no current indication of strain or sprain to be compelling evidence supporting the lack of more than moderate limited range of motion of the right ankle.  Moreover, both examinations document that there are no other ratable manifestations, as there is no arthritis, ankylosis, os calcis or astragalus.  See 38 C.F.R. § 4.71a, DCs 5270-5274.  Adopting the findings of the 2016 examination, the Board also finds no additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board finds the 2016 examination to be the most probative evidence as to the current manifestations of the right ankle because the examination is based on interview of the Veteran, physical examination and review of the entire record.  It is more probative than the Veteran's assertions.  The record makes clear that there is no more than moderate limitation, and the disability picture does not more nearly approximate marked limitation; thus evaluation in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.7.  While any reasonable doubt regarding the degree of disability is to be resolved in favor of the Veteran pursuant to 38 C.F.R. § 4.3, there is no such reasonable doubt in this case.  Also, while separate ratings may be assigned for separate periods of time based on the facts found, the Board finds that the manifestations and complaints have remained essentially uniform throughout the appeal period, and "staged" ratings" are not appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In conclusion, all potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against an increased rating for the Veteran's service-connected chronic right ankle sprain.  











	(CONTINUED ON NEXT PAGE)





Finally, neither the Veteran (nor his representative) raised issues with respect to VA's duty to notify or assist or presented other procedural arguments that were not addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


ORDER

An initial disability rating in excess of 10 percent for chronic right ankle sprain is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


